Case 1:17-cv-04327-LLS-RWL Document 131 Filed 01/16/20 Page 1of1
GUAGLARDI & MELITI, L.L.P.

Attorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI 4 365 WEST PASSAIC STREET, SUITE 130 son BS OLIVER ACKER *
MICHAEL P. MELITI RANCES OLIVERI &
J ROCHELLE PARK, NJ 07662 KRISTEN E, DANIELE a
TELEPHONE: 201-947-4100 EVAN A. OSTRER a
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢

FACSIMILE: 201-843-5302

@ NIBAR
111 MAIN STREET A NJI&NYBAR

P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601

DIRECT DIAL: 201-374-9087
BGUAGLARDI@ADGMLAW.COM

WEBSITE: WWW.ADGMLAW.COM
January 15, 2020

VIA EMAIL (Lehrburger_ NYSDChambers@nysd.uscourts.gov)

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cy-4327

Dear Judge Lehrburger:

Please accept this correspondence on behalf of Plaintiffs, Michael Dardashtian
(“Dardashtian”), individually, and on behalf of Cooper Square Ventures (“CSV”) and
ChannelReply (“CR”) (collectively referred to as “Plaintiffs” or “Plaintiff Companies”).

We write in connection with our correspondence to the Court yesterday, with regards to
Defendants’ failure to respond to Plaintiffs requests for outstanding discovery. Yesterday, we
received written responses from Defendants which was not known to the undersigned until this
morning. We will be immediately reviewing Defendants’ responses and we will address any
issues with counsel before addressing same with the Court.

Notwithstanding, we ask that Defendants’ consent to the proposed amended scheduling
order so that this ‘matter can proceed without further delay.

Thank you for Your Honor’s consideration of this matter.

 

Cc: — All counsel of record (via ECF)
